     Case 2:20-cv-05515-DMG-ADS Document 27 Filed 02/11/21 Page 1 of 2 Page ID #:399




1                                                                           JS-6
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                              )
8      DAVID KAGAN, et al.,                   ) Case No. CV 20-5515-DMG (ADSx)
                                              )
9                             Plaintiffs,     )
                                              )
10                v.                          ) JUDGMENT
                                              )
11                                            )
       CITY OF LOS ANGELES, et al.,           )
12                                            )
                                              )
13                                            )
                                              )
14                            Defendants.     )
                                              )
15                                            )
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -1-
     Case 2:20-cv-05515-DMG-ADS Document 27 Filed 02/11/21 Page 2 of 2 Page ID #:400




1            This Court having granted Defendants the City of Los Angeles and the City of Los
2      Angeles Housing and Community Investment Department’s Motion to Dismiss with
3      prejudice by Order dated February 11, 2021,
4            IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
5      of Defendants and against Plaintiffs David Kagan, Judith Kagan, Frank Revere, and Rachel
6      K. Revere.
7
8      DATED: February 11, 2021
9                                                              DOLLY M. GEE
10                                                     UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
